DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-9, drawn to method for joint sounding by a client with a master access point (AP) and a slave AP based on transmitting a first channel statement information (CSI) to the master AP when the channel is idle based in an updated network allocation vector (NAV) and transmitting a second CSI to the slave AP when the channel is idle based on the updated NAV, classified in H04B7/0626.
Group II. Claims 10-15, drawn to a method for transmission sharing by a sharing access point (AP), comprising: transmitting a trigger frame that defines for a plurality of shared APs the frequency bandwidth and timeframe for transmitting during the sharing APs transmission period; receiving a block acknowledge (BA) frame from at least of the plurality of shared APs; receiving a last frame (LF) frame from the least of the plurality of shared APs; transmitting a data frame on frequency bandwidths associated with at least one of the plurality of shared APs for which a LF, frame was received, classified in H04W72/0406 and/or H04W72/0453.
Group III. Claims 16-20, drawn to a method for sharing a transmission opportunity (TXOP) of a master access point (AP) with a first station (STA), comprising: transmitting a first frame from the master AP, wherein the first frame is an initial frame that obtains the TXOP; transmitting a second frame from the master AP, wherein the first frame includes an indication that the master AP shares the TXOP with the first STA within the TXOP; transmitting a first trigger frame from the master AP to the first STA, wherein the first trigger frame schedules a first service period (SP) that indicates the master AP's TXOP is shared with the first STA during the first SP; and identifying that the first SP is completed and a TXOP duration remains, and resuming a frame exchange by transmitting a third frame from the master AP, classified in H04W72/0426 and H04W74/0816.
The inventions are independent or distinct, each from the other because:
Inventions Group I, Group II and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of the claims of Group I do not rely upon the specific details of claims of Group II and Group III.  The subcombination has separate utility such as transmitting a first channel statement information (CSI) to the master AP when the channel is idle based in an updated network allocation vector (NAV).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification,
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Eric J. Nuss (Reg. # 40,106) on 06/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Remarks
The present Office Action is based upon claim filed on 11/10/2020.  Claims 1-20 are now pending in the present application, and claims 10-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20210044333 A1) (hereinafter Jiang) and further in view of CHOI et al. (US 20170208625 A1) (hereinafter Choi).

Regarding claim 1, Jiang discloses a method for joint sounding by a client with a master access point (AP) and a slave AP (FIG. 1 to FIG. 3), comprising:
receiving a message from the master AP (FIGS. 1-3 for NDPA1, NDP1, trigger frame, or  BFRP trigger frame of AP1, par. 0011-0013);
wherein the received message is treated as an intra-basic service set (BSS) message when the transmit address (TA) of the received message has a prespecified value (the limitation is language that does not limit a claim to a particular structure and provides no connection with other limitation of the claim. See MPEP 2111.04 I. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses;(B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”).
receiving a first trigger frame (FIG. 3, par. 0015, “Since the CSI report format of JT and CBF are different, some embodiments disclosed herein may use an NDPA frame (illustrated in FIG. 4) in the sounding sequences illustrated in FIGS. 1, 2 and 3 to indicate the CSI report format, while other embodiments, disclosed herein may use a trigger frame (illustrated in FIG. 5) in the sounding sequence illustrated in FIG. 3 to indicate the CSI report format”); and
transmitting a first channel state information (CSI) to the master AP in response to the trigger frame (FIGS. 1-3, par. 0011, “both of master AP and slave AP may obtain a CSI report from STA. This CSI report may be calculated based on the NDP1 and NDP2.”, par. 0015, “Since the CSI report format of JT and CBF are different, some embodiments disclosed herein may use an NDPA frame (illustrated in FIG. 4) in the sounding sequences illustrated in FIGS. 1, 2 and 3 to indicate the CSI report format, while other embodiments, disclosed herein may use a trigger frame (illustrated in FIG. 5) in the sounding sequence illustrated in FIG. 3 to indicate the CSI report format”, par. 0025),
However Jiang fails to explicitly disclose applying network allocation vector (NAV) rules to update NAV values; and transmitting a first channel state information (CSI) to the master AP in response to the trigger frame when the channel is idle based upon the updated NAV value.
In the same field of endeavor, Choi discloses applying network allocation vector (NAV) rules to update NAV values (par. 00371 for updating NAV by STA); and  transmitting a first channel state information (CSI) to the master AP in response to the trigger frame when the channel is idle based upon the updated NAV value (par. 0372, “STAs that have received a trigger frame may be configured to transmit UL MU data frame(s), short management/control frame(s), etc. through corresponding channels if i) an NAV indicates an idle state and ii) channels (e.g., secondary channels) are an idle state (i.e., if a specific channel is an idle state in the case of dynamic allocation and if all of channels are idle in the case of static allocation). In this case, as described above, what the “NAV indicates an idle state” may be defined as i) a case where an NAV count value is “0”, ii) a case where an NAV count value is not “0” (i.e., non-zero), but TA transmitted in the TA field of a trigger frame is the same as the address of a TXOP holder, or iii) a case where an NAV count value is not “0”, but an NAV is set as busy by an MyBSS packet”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating NAV and providing data frame based on an NAV indication for an idle state as taught by Choi to the using a trigger frame or a NDPA frame in the sounding sequence to indicate the CSI report format as disclosed by Jiang for purpose of using the NAV indication for determining an idle state.
Regarding claim 2, as applied to claim 1 above, Jiang discloses receiving a second message from the slave AP after the first CSI is transmitted (FIGS. 1-3 for NDPA, NDPA2, or NDP2, par. 0011-0015 and par. 0019, “After this channel sounding sequence, both of master AP and slave AP may obtain a CSI report from STA. This CSI report may be calculated based on the NDP1 and NDP2.”);
receiving a second trigger frame from the master AP (FIGS. 103, for BFRP trigger frame, par. 0016); and
transmitting a second channel state information (CSI) to the slave AP in response to the second trigger frame (FIGS. 1-3, par. 0016, “Also, each AP may indicate whether it will send a BFRP trigger frame to solicit CSI reports from STAs and if the AP may exchange CSI reports using a backhaul or a front haul channel”).
Choi discloses transmitting a channel state information (CSI) to an AP in response to a trigger frame when the channel is idle based upon the updated NAV value (par. 0372, “STAs that have received a trigger frame may be configured to transmit UL MU data frame(s), short management/control frame(s), etc. through corresponding channels if i) an NAV indicates an idle state and ii) channels (e.g., secondary channels) are an idle state (i.e., if a specific channel is an idle state in the case of dynamic allocation and if all of channels are idle in the case of static allocation). In this case, as described above, what the “NAV indicates an idle state” may be defined as i) a case where an NAV count value is “0”, ii) a case where an NAV count value is not “0” (i.e., non-zero), but TA transmitted in the TA field of a trigger frame is the same as the address of a TXOP holder, or iii) a case where an NAV count value is not “0”, but an NAV is set as busy by an MyBSS packet”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing data frame based on an NAV indication for an idle state as taught by Choi to the using a trigger frame or a NDPA frame in the sounding sequence to indicate the second CSI report format in response to the trigger frame as disclosed by Jiang for purpose of using the NAV indication for determining an idle state.
Regarding claim 3, as applied to claim 1 above, Jiang as modified by Choi discloses wherein the received message is further treated as an intra-basic service set (BSS) message when a parameter TXOP_DURATION of the received message is set to UNSPECIFIED (the limitation is language that does not limit a claim to a particular structure and provides no connection with other limitation of the claim. See MPEP 2111.04 I. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses;(B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”).
Regarding claim 4, as applied to claim 1 above, Jiang as modified by Choi discloses wherein the received message is further treated as an intra-basic service set (BSS) message when a parameter BSS_COLOR of the received message is set to a predetermined value (the limitation is language that does not limit a claim to a particular structure and provides no connection with other limitation of the claim. See MPEP 2111.04 I. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses;(B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”).
Regarding claim 5, as applied to claim 1 above, Jiang as modified by Choi discloses wherein the received message is further treated as an intra-basic service set (BSS) message when a receive address (RA) field is set to a broadcast address and a client identifier for the client is included in the first message (the limitation is language that does not limit a claim to a particular structure and provides no connection with other limitation of the claim. See MPEP 2111.04 I. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses;(B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”);.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Choi and further in view of KIM et al. (US 20190357256 A1) (hereinafter Kim).
Regarding claim 6,  Regarding claim 1, Jiang discloses a method for joint sounding by a client with a master access point (AP) and a slave AP (FIG. 1 to FIG. 3), comprising:
receiving a message from the master AP (FIGS. 1-3 for NDPA1, NDP1, trigger frame, or  BFRP trigger frame of AP1, par. 0011-0013);
wherein the received message is treated as an intra-basic service set (BSS) message when the transmit address (TA) of the received message is equal to the TA of any of APs participating in the joint sounding, a receive address (RA) field is set to a broadcast address (the limitation is language that does not limit a claim to a particular structure and provides no connection with other limitation of the claim. See MPEP 2111.04 I. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses;(B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”).
receiving a first trigger frame (FIG. 3, par. 0015, “Since the CSI report format of JT and CBF are different, some embodiments disclosed herein may use an NDPA frame (illustrated in FIG. 4) in the sounding sequences illustrated in FIGS. 1, 2 and 3 to indicate the CSI report format, while other embodiments, disclosed herein may use a trigger frame (illustrated in FIG. 5) in the sounding sequence illustrated in FIG. 3 to indicate the CSI report format”); and
transmitting a first channel state information (CSI) to the master AP in response to the trigger frame (FIGS. 1-3, par. 0011, “both of master AP and slave AP may obtain a CSI report from STA. This CSI report may be calculated based on the NDP1 and NDP2.”, par. 0015, “Since the CSI report format of JT and CBF are different, some embodiments disclosed herein may use an NDPA frame (illustrated in FIG. 4) in the sounding sequences illustrated in FIGS. 1, 2 and 3 to indicate the CSI report format, while other embodiments, disclosed herein may use a trigger frame (illustrated in FIG. 5) in the sounding sequence illustrated in FIG. 3 to indicate the CSI report format”, par. 0025),
However Jiang fails to explicitly disclose applying network allocation vector (NAV) rules to update NAV values; and transmitting a first channel state information (CSI) to the master AP in response to the trigger frame when the channel is idle based upon the updated NAV value.
In the same field of endeavor, Choi discloses applying network allocation vector (NAV) rules to update NAV values (par. 00371 for updating NAV by STA); and  transmitting a first channel state information (CSI) to the master AP in response to the trigger frame when the channel is idle based upon the updated NAV value (par. 0372, “STAs that have received a trigger frame may be configured to transmit UL MU data frame(s), short management/control frame(s), etc. through corresponding channels if i) an NAV indicates an idle state and ii) channels (e.g., secondary channels) are an idle state (i.e., if a specific channel is an idle state in the case of dynamic allocation and if all of channels are idle in the case of static allocation). In this case, as described above, what the “NAV indicates an idle state” may be defined as i) a case where an NAV count value is “0”, ii) a case where an NAV count value is not “0” (i.e., non-zero), but TA transmitted in the TA field of a trigger frame is the same as the address of a TXOP holder, or iii) a case where an NAV count value is not “0”, but an NAV is set as busy by an MyBSS packet”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating NAV and providing data frame based on an NAV indication for an idle state as taught by Choi to the using a trigger frame or a NDPA frame in the sounding sequence to indicate the CSI report format as disclosed by Jiang for purpose of using the NAV indication for determining an idle state.
However, Jiang as modified by Choi fails to explicitly disclose a client identifier for the client is included in the first message.
In the same field of endeavor, Kim discloses a client identifier for the client is included in the first message (par. 0136, “Referring to FIG. 17 (a), the trigger frame may include at least one of a Frame Control field, a Duration field, a Recipient STA Address (RA) field, a Transmitting STA Address (TA) field, a Common Information field, one or more Per User Information (Info) fields, a Padding field, and a Frame Check Sequence (FCS) field. The RA field indicates the address or ID of a recipient STA and may be omitted in some embodiments.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the address or ID of recipient STA of a trigger frame as taught by Kim to the frames sent to SATs by the master access point as disclosed by Jiang as modified by Choi for purpose of providing the address or ID of recipient STAs of to the trigger frames.
Regarding claim 7, as applied to claim 6 above, Jiang discloses receiving a second message from the slave AP after the first CSI is transmitted (FIGS. 1-3 for NDPA, NDPA2, or NDP2, par. 0011-0015 and par. 0019, “After this channel sounding sequence, both of master AP and slave AP may obtain a CSI report from STA. This CSI report may be calculated based on the NDP1 and NDP2.”);
receiving a second trigger frame from the master AP (FIGS. 103, for BFRP trigger frame, par. 0016); and
transmitting a second channel state information (CSI) to the slave AP in response to the second trigger frame (FIGS. 1-3, par. 0016, “Also, each AP may indicate whether it will send a BFRP trigger frame to solicit CSI reports from STAs and if the AP may exchange CSI reports using a backhaul or a front haul channel”).
Choi discloses transmitting a channel state information (CSI) to an AP in response to a trigger frame when the channel is idle based upon the updated NAV value (par. 0372, “STAs that have received a trigger frame may be configured to transmit UL MU data frame(s), short management/control frame(s), etc. through corresponding channels if i) an NAV indicates an idle state and ii) channels (e.g., secondary channels) are an idle state (i.e., if a specific channel is an idle state in the case of dynamic allocation and if all of channels are idle in the case of static allocation). In this case, as described above, what the “NAV indicates an idle state” may be defined as i) a case where an NAV count value is “0”, ii) a case where an NAV count value is not “0” (i.e., non-zero), but TA transmitted in the TA field of a trigger frame is the same as the address of a TXOP holder, or iii) a case where an NAV count value is not “0”, but an NAV is set as busy by an MyBSS packet”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing data frame based on an NAV indication for an idle state as taught by Choi to the using a trigger frame or a NDPA frame in the sounding sequence to indicate the second CSI report format in response to the trigger frame as disclosed by Jiang for purpose of using the NAV indication for determining an idle state.
Regarding claim 8, as applied to claim 6 above, Jiang as modified by Choi discloses wherein the received message is further treated as an intra-basic service set (BSS) message when a parameter TXOP_DURATION of the received message is set to UNSPECIFIED (the limitation is language that does not limit a claim to a particular structure and provides no connection with other limitation of the claim. See MPEP 2111.04 I. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses;(B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”).
Regarding claim 9, as applied to claim 6 above, Jiang as modified by Choi discloses wherein the received message is further treated as an intra-basic service set (BSS) message when a parameter BSS_COLOR of the received message is set to a predetermined value (the limitation is language that does not limit a claim to a particular structure and provides no connection with other limitation of the claim. See MPEP 2111.04 I. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:(A) "adapted to" or "adapted for" clauses;(B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642